Name: Council Directive 90/653/EEC of 4 December 1990 laying down amendments for the purpose of implementing in Germany certain Community Directives relating to statistics on the carriage of goods and statistics on gas and electricity prices
 Type: Directive
 Subject Matter: organisation of transport;  economic analysis;  information technology and data processing;  political geography;  international security;  energy policy
 Date Published: 1990-12-17

 17.12.1990 EN Official Journal of the European Communities L 353/46 COUNCIL DIRECTIVE of 4 December 1990 laying down amendments for the purpose of implementing in Germany certain Community Directives relating to statistics on the carriage of goods and statistics on gas and electricity prices (90/653/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council has adopted Directive 78/546/EEC (4), as last amended by Directives 89/462/EEC (5), 80/1119/EEC (6) and 80/1177/EEC (7), as both amended by the Act of Accession of Spain and Portugal, on statistics on the carriage of goods; Whereas the Council has adopted Directive 90/377/EEC concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (8); Whereas from the date of German unification onwards Community law will be fully applicable to the territory of the former German Democratic Republic; Whereas the regional breakdown for carriage statistics should be extended to include the territory of the former German Democratic Republic; Whereas the list of administrations managing the main railway networks should be amended for the purpose of statistics on the carriage of goods by rail; Whereas the breakdown by region and locality of statistics on gas and electricity prices should be extended to include those of the territory of the former German Democratic Republic; Whereas the current situation does not allow the regions and localities in question to be defined precisely, HAS ADOPTED THIS DIRECTIVE: Article 1 1. For the regional breakdown of statistics on the carriage of goods covered by Directives 78/546/EEC, 80/1177/EEC and 80/1119/EEC, the Federal Republic of Germany shall define the regions in the territory of the former German Democratic Republic and communicate them to the Commission prior to the date at which the interim measures tabled pursuant to Directive 90/476/EEC are replaced by transitional measures and at any rate not later than 31 December 1990. This information will be communicated for information to the European Parliament and the Council. 2. For the regional statistics on the carriage of goods by rail covered by Directive 80/1177/EEC, the Federal Republic of Germany shall communicate the names of the administrations managing railway lines and installations in Germany prior to the date at which the interim measures tabled pursuant to Directive 90/476/EEC are replaced by transitional measures and at any rate not later than 31 December 1990. This information will be communicated for information to the European Parliament and the Council. Article 2 For the breakdown by region and locality of statistics on gas and electricity prices covered by Directive 90/377/EEC, Germany shall define no later than 1 July 1992 the regions and localities in the territory of the former German Democratic Republic and communicate them to the Commission. This information will be communicated for information to the Council and the Parliament. Article 3 The Commission shall be authorized to amend the following:  Annex II to the Directives referred to in Article 1 (1);  Article 1 (2) (a) to Directive 80/1177/EEC;  Annexes I and II to Directive 90/377/EEC, after consulting the competent committee in accordance with the procedure laid down in Article 7 of that Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 4 December 1990. For the Council The President G. DE MICHELIS (1) OJ No C 248, 2. 10. 1990, p. 7. (2) Opinion delivered on 21 November 1990 (not yet published in the Official Journal). (3) Opinion delivered on 20 November 1990 (not yet published in the Official Journal). (4) OJ No L 168, 26. 6. 1978, p. 29. (5) OJ No L 226, 3. 8. 1989, p. 8. (6) OJ No L 339, 15. 12. 1980, p. 30. (7) OJ No L 350, 23. 12. 1980, p. 23. (8) OJ No L 185, 17. 7. 1990, p. 16.